
	
		II
		111th CONGRESS
		2d Session
		S. 3830
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish the Undergraduate Scholarships for Science,
		  Technology, Engineering, and Mathematics Program, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Undergraduate Scholarship Awards
			 in Science, Technology, Engineering, or Mathematics Act
			 or the US-STEM
			 Act.
		2.Scholarships for
			 STEM
			(a)In
			 generalThe Director of the National Science Foundation (referred
			 to in this section as the Director) shall award merit
			 scholarships for study in science, technology, engineering, or mathematics to
			 undergraduate scholars.
			(b)Selection
			 criteriaThe Director shall determine selection criteria for
			 awarding scholarships under this section. The criteria shall include the
			 following requirements for each student:
				(1)The student shall
			 be from a family whose taxable income for 2010 did not exceed $75,000. Such
			 figure shall be adjusted annually for inflation.
				(2)The student shall
			 attend a 4-year public or private, nonprofit institution of higher
			 education.
				(3)The student shall
			 maintain not less than a 3.0 grade point average, on a scale of a 4.0. If the
			 school does not grade on a 4.0 scale, the Director may come up with a
			 comparable rating. If the student has borne undue hardship, the school may
			 write to the Director to explain the student’s circumstances and appeal this
			 criterion.
				(4)The student shall
			 be a United States citizen or a lawful permanent resident of the United
			 States.
				(5)The student shall
			 not have been convicted of a felony.
				(c)Scholarship
			 awardsThe Director shall—
				(1)award not more
			 than 2,500 scholarships under this section annually beginning with the
			 2011–2012 academic year;
				(2)award
			 scholarships under this section—
					(A)for a student’s
			 final 2 years of undergraduate study at the 4-year public or private, nonprofit
			 institution of higher education; and
					(B)in an amount
			 equal to the full tuition and fees at the institution of higher
			 education;
					(3)give notice to
			 scholarship grantees on or before April 1st of the year preceding the academic
			 year for which the scholarship is awarded; and
				(4)provide the
			 scholarship funds directly to the institution of higher education at which the
			 student is enrolled.
				(d)Advisory
			 board
				(1)In
			 generalThe Director shall establish an advisory board for the
			 program established under this section.
				(2)Duties of the
			 boardThe advisory board shall—
					(A)assist in
			 determining the selection criteria described under subsection (b); and
					(B)provide guidance
			 and oversight to the program established under this section.
					(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section—
				(1)$30,000,000 for
			 fiscal year 2011;
				(2)$60,000,000 for
			 fiscal year 2012;
				(3)$61,800,000 for
			 fiscal year 2013;
				(4)$63,600,000 for
			 fiscal year 2014; and
				(5)$65,500,000 for
			 fiscal year 2015.
				
